t c summary opinion united_states tax_court allyson christina briggs petitioner v commissioner of internal revenue respondent docket no 2360-03s filed date allyson christina briggs pro_se michael w bitner for respondent chabot judge this case was heard pursuant to sec_7463 in effect for the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority sec_7463 unless indicated otherwise all section references other than to sec_7463 are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue respondent determined a deficiency in federal individual income_tax against petitioner for in the amount of dollar_figure the issue for decision is whether petitioner’s net_loss from her trade_or_business of providing cleaning and lawn mowing services must be subtracted from her form_w-2 income in determining her earned_income under sec_63 relating to limitation on basic_standard_deduction in the case of certain dependents the instant case was submitted fully stipulated the stipulations stipulated exhibits and other exhibits received at the hearing are incorporated herein by this reference background when the petition in the instant case was filed petitioner resided in washington missouri she also resided there during the year in issue on her timely filed income_tax return-- petitioner claimed a tax filing_status of single petitioner did not claim a personal_exemption deduction instead that deduction was claimed on her parents’ tax_return see sec_151 and petitioner claimed a standard_deduction of dollar_figure on that tax_return petitioner showed the income items set forth in table tax_return form_1040 line 8a table item wages taxable interest business income or loss capital_gain or loss total income amount dollar_figure big_number big_number big_number big_number the business income or loss item listed in table was the loss from a schedule c profit or loss from business sole_proprietorship which consisted of petitioner’s providing cleaning and lawn mowing services respondent does not dispute the correctness of any item shown on petitioner’s tax_return except the amount of the standard_deduction and consequential items--taxable income and tax_liability the statute discussion in general sec_63 provides that taxpayers are entitled to the standard_deduction if they do not elect to itemize deductions in calculating their taxable_income for our purposes the standard_deduction is the basic_standard_deduction sec_63 limits petitioner’s basic standard deduction4 to no more than dollar_figure plus petitioner’s earned_income parties’ contentions both sides appear to claim adherence to the forms and instructions which provide at page the following relevant worksheet the additional standard_deduction relates to aged or blind taxpayers and does not apply in the instant case sec_63 taxable_income defined c standard_deduction --for purposes of this subtitle-- limitation on basic_standard_deduction in the case of certain dependents --in the case of an individual with respect to whom a deduction under sec_151 is allowable to another taxpayer for a taxable_year beginning in the calendar_year in which the individual’s taxable_year begins the basic_standard_deduction applicable to such individual for such individual’s taxable_year shall not exceed the greater of-- a dollar_figure adjusted to dollar_figure for on account of sec_63 or b the sum of dollar_figure and such individual’s earned_income the parties evidently assume and we do also that petitioner’s parents’ claim to petitioner’s personal_exemption deduction was allowable and so the limitation of sec_63 applies to petitioner for standard_deduction worksheet for dependents--line keep for your records use this worksheet only if someone can claim you or your spouse if married_filing_jointly as a dependent add dollar_figure to your earned_income enter the total minimum standard_deduction dollar_figure enter the larger of line or enter the amount shown below for your filing_status single--dollar_figure married filing separately--dollar_figure married_filing_jointly or qualifying widow er --dollar_figure head of household--dollar_figure standard_deduction a enter the smaller of line or line if under and not blind stop here and enter this amount on form_1040 line otherwise go to line 5b 5a b if or older or blind multiply the number on form_1040 line 35a by dollar_figure if single or head_of_household dollar_figure if married_filing_jointly or separately or qualifying widow er 5b c add line sec_5a and sec_5b enter the total here and on form_1040 line 5c earned_income includes wages salaries tips professional fees and other compensation received for personal services you performed it also includes any amount received as a scholarship that you must include in your income generally your earned_income is the total of the amount s you reported on form_1040 lines and minus the amount if any on line in the notice_of_deficiency respondent calculates as follows 7a standard_deduction it is determined that since you are claimed by someone else as a dependent for the year your basic_standard_deduction may not exceed the greater of dollar_figure or the sum of dollar_figure plus your earned_income up to the applicable standard_deduction amount for that year therefore your standard_deduction is dollar_figure dollar_figure plus wages of dollar_figure form_1040 line plus schedule c loss of dollar_figure form_1040 line rather than dollar_figure as shown on your return and your taxable_income for is increased dollar_figure petitioner contends that earned_income is only the positive amount she contrasts this to net_earnings from self- employment which could be and was for petitioner for a loss respondent draws our attention to legislative_history language to the effect that the congress intended that the standard_deduction could be used only to offset earned_income h conf rept vol ii at ii-9 c b vol and argues that petitioner’s contention must be incorrect because it would allow petitioner to use the standard_deduction to offset income that was not earned_income respondent urges us to follow the approach of sec_32 relating to the credit for earned_income sec_32 provides in pertinent part as follows however this expression of congressional intent supports respondent’s statutory interpretation only by circular reasoning or begging the question that is respondent assumes that earned_income in the conference_report includes the concept of net_earnings_from_self-employment and then asks us to conclude that earned_income in sec_63 includes the concept of net_earnings_from_self-employment see eg follett modern american usage avenel ed begging the question means only using as an argument some disguised form of the proposition to be proved fowler modern english usage 2d ed ‘begging the question’ the fallacy of founding a conclusion on a basis that as much needs to be proved as the conclusion itself arguing in a circle is a common variety aldisert logic for lawyers a guide to clear legal thinking nita 3d ed sec_32 earned_income c definitions and special rules --for purposes of this section-- earned_income a the term earned_income means-- i wages salaries tips and other employee compensation but only if such amounts are includible in gross_income for the taxable_year plus ii the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 but such net_earnings shall be determined with regard to the deduction allowed to the taxpayer by sec_164 petitioner correctly points out that earned_income in sec_32 is defined in the statute sec_32 to include the concept of net_earnings_from_self-employment but there is no such definition of earned_income in sec_63 we agree with petitioner’s conclusion the table is set the tax reform act of section of the tax reform act of tra publaw_91_172 83_stat_487 significantly increased the standard_deduction available to taxpayers who did not itemize deductions sec_804 of tra stat pincite added sec_1348 which provided a 50-percent maximum rate on earned_income effective for and thereafter sec_1348 as so enacted defined earned_income in pertinent part as follows sec_1348 fifty-percent maximum rate on earned_income b definitions --for purposes of this section-- earned_income --the term earned_income means any income which is earned_income within the meaning of sec_401 or sec_911 except that such term does not include any distribution to which sec_72 sec_72 sec_402 or sec_403 applies or any deferred_compensation within the meaning of sec_404 sec_911 as then in effect provided as follows sec_911 earned_income from sources without the united_states b definition of earned_income --for purposes of this section the term earned_income means wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered but does not include that part of the compensation derived by the taxpayer for personal services rendered by him to a corporation which represents a distribution of earnings or profits rather than a reasonable allowance as compensation_for the personal services actually rendered in the case of a taxpayer engaged in a trade_or_business in which both personal services and capital are material income-producing factors under regulations prescribed by the secretary or_his_delegate a reasonable allowance as compensation_for the personal services rendered by the taxpayer not in excess of percent of his share of the net profits of such trade_or_business shall be considered as earned_income the revenue act of in the congress became concerned that the increases in the standard_deduction have enhanced the desirability of diverting income from the high tax_bracket of a donor with substantial income to a minor with little or no other income s rept pincite 1972_1_cb_559 to the same effect see staff of the joint_committee_on_internal_revenue_taxation general explanation of the revenue act of pincite j comm print thereupon the congress enacted the predecessor of the provision we deal with in sec_301 of the revenue act of ra publaw_92_178 85_stat_497 which provided as follows sec_301 unearned_income of taxpayers who are dependents of other taxpayers a limitation of standard_deduction -- sec_141 relating to the standard_deduction is amended by adding at the end thereof the following new subsection e limitations in case of certain dependent taxpayers --in the case of a taxpayer with respect to whom a deduction under sec_151 is allowable to another taxpayer for the taxable year-- the percentage_standard_deduction shall be computed only with reference to so much of his adjusted_gross_income as is attributable to his earned_income as defined in sec_911 and the low income allowance shall not exceed his earned_income for the taxable_year the tax reduction and simplification act of sec_102 of the tax reduction and simplification act of publaw_95_30 91_stat_126 revised the definition of taxable_income by introducing the concept of a zero_bracket_amount hereinafter sometimes referred to as zba the standard_deduction limitation as to dependent taxpayers was moved from sec_141 to sec_63 the method of calculating the amount of the limitation also was revised however the earned_income definition continued to be earned_income as defined in sec_911 the tax_reform_act_of_1986 the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 eliminated the zba sec_102 tra stat pincite revised sec_63 to accomplish that change as well as numerous other changes as may be seen supra note the revision of the dependent taxpayer rule continues the term earned_income but eliminates the reference to sec_911 and does not provide any replacement definition sec_32 respondent urges us to follow the approach of sec_32 as to trade_or_business income sec_911 focuses on compensation_for_personal_services while sec_32 deals with net_earnings_from_self-employment sec_32 the earned_income_credit was initially enacted as sec_436 by section a of the tax reduction act of publaw_94_12 89_stat_26 subsection c a ii of then-new sec_43 in defining earned_income for purposes of the earned_income_credit included the same sec_43 was renumbered as sec_32 by sec_471 of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 element to which respondent directs our attention viz ii the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 analysis from its origin through its revision until tra the earned_income limitation on the standard_deduction was statutorily defined by reference to sec_911 in tra the congress chose to remove the reference to sec_911 and to not put any other definition in its place ordinarily we would expect that a change in statutory language indicates a change in meaning 119_tc_44 and cases there cited we have not found anything in the legislative_history to lead us to any different conclusion in this matter compare robinson v commissioner t c pincite n accordingly we conclude that earned_income in sec_63 means something different from earned_income as defined in sec_911 sec_32 was amended by several provisions of tra including several provisions in the same title of tra that revised sec_63 when sec_63 was revised the congress could have but did not choose to incorporate the sec_32 language or reference sec_32 or use other sec_32 was amended by sec_104 sec_111 places d and j of tra language to achieve the same definition the legislative_history does not indicate an intent to define earned_income in sec_63 by reference to net_earnings_from_self-employment accordingly we conclude that earned_income in sec_63 means something different from the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 thus the congress in tra departed from the previous sec_911 definition in tra did not move to the sec_32 definition and never adopted the maxitax sec_1348 approach of using both sec_911 and net_earnings in ra the congress responded to what was perceived to be an abuse situation involving attempts to game the tax system the legislative language went beyond the intrafamily transfers complained of but even then the congress decided that a dependent who received such an intrafamily transfer but also respondent implicitly recognized that the sec_63 and sec_32 concepts of earned_income were not the same the earned_income_credit worksheet specifically directs the taxpayer to enter any profit or loss emphasis added publication earned_income_credit eic at p worksheet b line b in contrast the standard_deduction worksheet tells the taxpayer that generally your earned_income is the total of the amount s you reported on form_1040 lines forms and instructions at p emphasis added the standard_deduction worksheet does not explain generally and does not specifically direct the taxpayer to include business_losses in the earned_income computation earned some income from his or her own efforts should not be hit so hard by the new anti-abuse rule we note that respondent does not suggest that petitioner divided a unitary activity into an employment and a self- employment in order to game the system we note that respondent does not suggest that any part of petitioner’s dollar_figure w-2 wage and tax statement income was really a gift or for any other reason was not properly part of petitioner’s earned_income under sec_63 instead it appears that in petitioner had two income-earning activities one of which did not produce a profit that year in the absence of any indication of impropriety on the part of petitioner or her parents we conclude that we are not required to interpret the term earned_income as though the congress had not intended to change the law when it changed the statutory language or the congress had intended to change the law to the sec_32 model even though the congress did not use the sec_32 language or even indicate in the legislative_history that sec_32 was to be the model for sec_63 under the circumstances we conclude that the congress’s purposes are better served by agreeing with petitioner’s conclusion in the setting of the instant case we hold that petitioner’s self-employment loss does not reduce her earned_income for purposes of sec_63 and on the record in the instant case her allowable standard_deduction is dollar_figure the amount she claimed decision will be entered for petitioner
